        Case 1:14-cv-09126-ALC Document 121-1 Filed 02/15/19 Page 1 of 1
   REDACTED                                                            Page 1 of I




                                                                                                                ~PNCB ANK
     PNC Bank Naliolllll Assoeilllioa
                                                                                                                                  CJ.03213
                                                    ACCOUNT REGISTRATION AND AGREEMEf!T
     Please read the following slatemenl before signing. Under penalties of perjury, I certify (l) that the
                                                                                                             taxpayer identification
     m1mber shown on this form is my correct taxpay.,.. identification number, (2) that I am not subject
                                                                                                            to backup withholding
     either because I have not been notified that I am subject to hadup withholding as a result of failure
                                                                                                            to report all interest or
     dividends or because the IRS has notified me that I am no longer subject to backup withholding,. and
                                                                                                            (3) I am a U.S. person
     (including a U.S. resident alien).

     Certification Instructions: Strike out item #(2) above if you have been contacted by the IRS that you
                                                                                                           are currently subject lo
     backup withholding because of underreporting of interest or dividends on your tax return and the IRS
                                                                                                           has not terminated that
     notice. The Internal Rnenue Service does 11£>1 requirt your ctmsent to any provision of this document
                                                                                                                   other dum the
     certificatinn re'[#ired fq avoid backup withholtling.

      0   Check this box if you are a non-resident alien.

     AccoUDt Agreement: By signing this Account Registration and Agreement and/or by using the account, by requesting
                                                                                                                      and/or
     using and/or later adding any account related services, including but not limited to Debit Card/ATM
                                                                                                            Card, Overdraft
     Protection, PNC Bank Online services, I agree to be bound by the terms and conditions of PNC Bank's
                                                                                                              Account Agreement
     for Checking Accounts and Savings Accounts, PNC Bank's Account Agreement for Certificates of
                                                                                                         Deposit, or IRA CDs, as
     applicable, and Schedule of Service Charges and Fees, as well as other terms and conditions that may
                                                                                                           apply tO my PNC Bank
     account, account features and/or services. I agree that my account is subjoo lo approval by PNC Bank.
              ACCOUNT#               PRODUCT          llRA.NCH    EFFECTIVE DATE            APPLICATION OATE         Al'PLICATION II
                9986                     BCK          00371         10/25/2007                10/25/2007               l-EZC6CB
     lS;;im,r(st for OTC SOLUTIONS LLC
     ANTHONY J THOMSPON JR, IIWM




                                                                         X
                                                                             s~
                                                                         X
                                                                             Siglllltllre
                                                                         X
                                                                             Stg11ahn~

                                                                         X
                                                                             Sigooture



                  LEGAL TITLE                             TIN                                     ACCOUNT ADDRESS                        I
     OTC SOWTIONS LLC                                            1206
                                                                         FREDERICK MIJ 21701



                                                                                                   FOREIGN ADD~ESS
                                                                                                                                         I




                                               PNC Bank internal use only instructions:
                          Please forward this fonn in the dear pl.alltic envelope with lhe red insert to CIF.
                            It can also be malled via interoffice mail to ClF - Mail Stop: P7-PFSC-04-F




  Account Number                               9986
  Scan Date                      2007 Oct 26
  Orig Acct Number
  Orig Bank Number
  Converted Acct Flag




https://imas-webview. pncbank. com/inquiry/serv let/inquiry                                                                                  10/17/2013
                                                                                                                                                AJT-SECN Y00000113 5
